        Case 3:17-cv-07106-SK Document 109 Filed 01/21/20 Page 1 of 3



 1   XAVIER BECERRA
     Attorney General of California
 2   NICKLAS A. AKERS (SBN 211222)
     Senior Assistant Attorney General
 3   BERNARD A. ESKANDARI (SBN 244395)
     Supervising Deputy Attorney General
 4   AMOS E. HARTSTON (SBN 186471)
     STEVEN D. DE SALVO (SBN 199904)
 5   Deputy Attorneys General
     300 South Spring Street, Suite 1702
 6   Los Angeles, CA 90013
     Tel: (213) 269-6348
 7   Fax: (213) 897-4951
     Email: bernard.eskandari@doj.ca.gov
 8
     Attorneys for Plaintiff the People of the State
 9   of California

10
                                 IN THE UNITED STATES DISTRICT COURT
11
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
12

13
                                                            Case Nos. 17-cv-07106-SK
14   THE PEOPLE OF THE STATE OF
     CALIFORNIA,
15                                                          NOTICE OF LODGING SETTLEMENT
                    Plaintiff,                              CONFERENCE DOCUMENTS
16

17          v.
                                                            Date:           January 31, 2020
18   UNITED STATES DEPARTMENT OF                            Time:           11:30 a.m.
     EDUCATION, et al.,                                     Courtroom:      4, Third Floor
19                                                          Judge:          Hon. Donna M. Ryu
                    Defendants.
20
21

22

23

24

25

26
27

28

                                   Notice of Lodging Settlement Conference Documents
                                               Case Nos. 17-cv-07106-SK
        Case 3:17-cv-07106-SK Document 109 Filed 01/21/20 Page 2 of 3



 1          PLEASE TAKE NOTICE that pursuant to the November 5, 2019 Notice of Settlement

 2   Conference and Settlement Conference Order (Dkt. 93), California and Calvillo Manriquez

 3   plaintiffs (collectively, “Plaintiffs”) are lodging (not filing) hard copies of the following

 4   Settlement Conference documents:

 5          (1) Exchanged Settlement Conference Statement; and

 6          (2) Confidential Settlement Letter.

 7          Pursuant to the Court’s order, hard copies of these documents are being lodged with the

 8   U.S. District Court Clerk’s Office in Oakland in a sealed envelope addressed to Magistrate Judge

 9   Ryu and prominently marked “SETTLEMENT CONFERENCE DOCUMENTS – DO NOT

10   FILE.” In addition, electronic copies are being submitted as ordered.

11

12   Dated: January 21, 2019                               Respectfully submitted,
13
                                                           /s/ Amos E. Hartston
14                                                         AMOS E. HARTSTON
                                                           Deputy Attorney General
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          1
                                   Notice of Lodging Settlement Conference Documents
                                               Case Nos. 17-cv-07106-SK
          Case 3:17-cv-07106-SK Document 109 Filed 01/21/20 Page 3 of 3




                              CERTIFICATE OF SERVICE
Case Name:     California v. U.S. Department of           No.    3:17-cv-07106-SK
               Education, et al.

I hereby certify that on January 21, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:


NOTICE OF LODGING SETTLEMENT CONFERENCE DOCUMENTS

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on January 21, 2020, at Los Angeles,
California.




           Dominique Colding
              Declarant

LA2017507013
